Citation Nr: 0504517	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  03-31 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for bronchiectasis.

3.  Entitlement to service connection for prostate cancer.

4.  Entitlement to service connection for peptic ulcer 
disease.


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

C. Dillon, Counsel
INTRODUCTION

The veteran served on active duty from November 1941 to May 
1942 and from May 1945 to January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision 
rendered by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Diego, California, and issued by the RO in 
Manila, Republic of the Philippines, that denied the above 
claims.

In December 2003, the veteran and his daughter appeared at 
the Manila RO and testified at a personal hearing.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran's prostate cancer, bronchiectasis, peripheral 
neuropathy, and peptic ulcer disease did not have their onset 
during active service or within any prescribed presumptive 
period and did not result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for 
prostate cancer, peptic ulcer disease, bronchiectasis, and 
peripheral neuropathy have not been met.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  In this case, VA's duties have been fulfilled to the 
extent possible.

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C.A. § 5103A(g).  Prior to the 
initial adjudication of the claim, VA satisfied its duty to 
notify by means of a September 2001 development letter from 
the RO to the veteran.   The veteran was told of what was 
required to substantiate his claims and of his and VA's 
respective duties, and was asked to submit evidence and/or 
information to the RO.  Additional development letters were 
sent in December 2001, February 2002, and November 2003.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(a), (d); 38 C.F.R. § 3.159(c), (d).

The claims file contains the veteran's available service 
medical and personnel records and post-service medical 
records establishing diagnoses for the claimed disabilities.  
The veteran has not identified the existence of any competent 
evidence showing these disabilities began in service (or 
within any relevant presumptive period) or any competent 
evidence otherwise linking the claimed disabilities to 
service.  Therefore, there are no identified, outstanding 
records pertinent to the claim that VA must still attempt to 
obtain.  His recent submissions and December 2003 hearing 
testimony confirm that the record is complete.  

The competent evidence shows that the claimed disabilities 
appear to have been diagnosed and/or treated in recent years, 
but VA examination or medical opinion is not indicated 
because the evidentiary record does not contain competent 
evidence indicating that the claimed disabilities may be 
associated with an established event, injury, or disease in 
service.  As discussed below, there is no mention of these 
disabilities or their symptoms until many years after 
service.  See 38 C.F.R. § 3.159(c)(4)(i)(C); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  These disabilities were 
essentially ruled out upon separation examination from 
service in January 1946.

The duty to notify and assist having been met by the RO to 
the extent possible, the Board turns to the analysis of the 
veteran's claims on the merits.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2004).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  

VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  For this reason, the Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence that it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the appellant.  See Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  

Post-service treatment records and/or treatment 
certifications establish the veteran suffers from 
bronchiectasis, peptic ulcer disease, and prostate cancer 
status post resection.  A physician has also diagnosed 
polyneuritis, which is essentially peripheral neuropathy.  
Despite this evidence of current disability, the record does 
not contain evidence of in-service occurrence or aggravation 
of a disease or injury, and there is no probative medical 
evidence of a nexus between an in-service injury or disease 
and these current disabilities.

The veteran testified in December 2003 that he received no 
in-service treatment from physicians; however, he stated that 
given the circumstances of his service, he self treated.  
Transcript, p. 2.  Acknowledging the veteran indeed may have 
treated himself for certain minor wounds and illnesses in 
service, there is no competent evidence from such general 
testimony that would establish the onset of any of the 
specifically claimed disabilities.  Moreover, his testimony 
is inconsistent with statements he made during service.  For 
instance, in a Form 23, Affidavit for Philippine Army 
Personnel, dated in December 1945, the veteran indicated he 
incurred no wounds or illnesses since December 1941.  A 
January 1946 discharge examination report indicates all 
pertinent systems were normal, and the veteran at that time 
specifically denied having any wounds, injuries, or diseases.  
These are the only pertinent records from the veteran's 
periods of service, and they are devoid of any complaints or 
medical findings related to the claimed disabilities.   

The veteran was discharged in January 1946, and the evidence 
of record shows the claimed disabilities began many years 
after service.  The evidence references diagnosis and/or 
treatment no earlier than the 1980s for peptic ulcer disease 
and polyneuritis.  Diagnosis and treatment for prostate 
cancer and bronchiectasis did not begin until the 1990s.  
These records are the earliest dated medical documents cited 
by the veteran and his daughter at the hearing, and, through 
his daughter, the veteran testified that he did not seek 
medical treatment immediately after the war.  Transcript, pp. 
3-4.    

Neither a layperson nor the Board is competent to supplement 
the record with unsubstantiated medical conclusions. Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Health 
professionals, however, are experts and are presumed to know 
the requirements applicable to their practice and to have 
taken them into account in providing a diagnosis. Cohen v. 
Brown, 10 Vet. App. 128 (1997).  In this case, the competent 
medical evidence does not establish the presence of the 
claimed disabilities until many years after service, and 
there is no competent and probative evidence that would 
otherwise relate the veteran's disabilities to service.

For veterans who serve for 90 days or more, service 
connection for certain disabilities may be established based 
on a legal presumption by showing that the disability 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from active military 
service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  
There is no relevant evidence dated in the immediate years 
after service, let alone evidence establishing the 
disabilities manifested to a compensable degree.  Again, the 
medical evidence does not establish the presence of the 
claimed disabilities until many years after service.  

The veteran alleges he was a prisoner of war (POW) from 
January 3, 1944, to January 5, 1944.  However, service 
department records do not support this.  See DARP Form 632, 
dated February 23, 1993; see also VA Memorandum for File, 
dated in July 2002.  Service department findings are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also, Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 4.3 (2004).  The 
preponderance is against the veteran's claims, and they must 
be denied.




ORDER

Entitlement to service connection for peripheral neuropathy 
is denied.

Entitlement to service connection for bronchiectasis is 
denied.

Entitlement to service connection for prostate cancer is 
denied.

Entitlement to service connection for peptic ulcer disease is 
denied.


	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


